Per Curiam,
The affidavit of defense filed in this case is indefinite and evasive. The correctness of the book entries is not denied; it is admitted that the merchandise referred to in the statement of claim was delivered, and while there is an averment that the shipment was short in weight, the deficiency is not accurately set forth. The defendant does’not deny that the bags containing salt were re*28ceived and retained, and the dates of the admitted payments show that one year and more elapsed after the dates of shipment, during which time no claim was made for shortage in amount, or loss*of the salt bags.
The judgment is affirmed.